Case 3:19-cv-00904-N-BK Document 15 Filed 05/27/20               Page 1 of 2 PageID 53



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 BRADLEY KELLER, #2207031,                      §
             PLAINTIFF,                         §
                                                §
 V.                                             §    CASE NO. 3:19-CV-904-N-BK
                                                §
 DALLAS COUNTY JAIL,                            §
             DEFENDANT.                         §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE
        The United States Magistrate Judge made Findings, Conclusions, and a

 Recommendation in this case. Plaintiff filed objections, and the Court has made a de

 novo review of those portions of the proposed findings and recommendation to which

 objection was made.     The objections are overruled, and the Court ACCEPTS the

 Findings, Conclusions, and Recommendation of the United States Magistrate Judge.


        The Court prospectively CERTIFIES that any appeal of this action would not be

 taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of

 this certification, the Court adopts and incorporates by reference the Magistrate Judge’s

 Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202

 and n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the Court finds

 that any appeal of this action would present no legal point of arguable merit and would,

 therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event

 of an appeal, Plaintiff may challenge this certification by filing a separate motion to

 1
   Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
 notice of appeal must be filed even if the court certifies an appeal as not taken in good
 faith.
Case 3:19-cv-00904-N-BK Document 15 Filed 05/27/20                 Page 2 of 2 PageID 54



 proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals

 for the Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

        SO ORDERED this 27th day of May, 2020.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                              2
